89 F.3d 823
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Richard DIONNE, Plaintiff, Appellant,v.COMMISSIONER, NH Dept. of Corrections, et al., Defendants, Appellees.
No. 96-1029.
United States Court of Appeals, First Circuit.
June 24, 1996.

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW HAMPSHIRE [Hon.  Joseph A. DiClerico, Jr., U.S. District Judge]
Richard Dionne on brief pro se.
Jeffrey R. Howard, Attorney General, and Stephen J. Judge, Senior Assistant Attorney General.
D.N.H.
AFFIRMED.
Before SELYA, BOUDIN, and STAHL, Circuit Judges.
PER CURIAM.


1
Richard Dionne, who is incarcerated at the New Hampshire State Prison, appeals from the dismissal of his civil rights suit under 42 U.S.C. § 1983 against various state prison officials.   We affirm substantially for the reasons given in the district court's decision dated November 8, 1995, finding no merit in Dionne's claims of error.


2
Affirmed.